Case:18-11252-SDB Doc#:42-1 Filed:12/11/19 Entered:12/11/19 12:36:11 Page:1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: : CASE NO: 18-11252-SDB
: CHAPTER: 13
KEITH ROBERT HILLIKER
NANCY INGANDELLO HILLIKER
Debtors

see ees ees eee eee eee ew ee we ew ew ew ee ew we ew ew BP eB BP ew Bw ew ee wee eee eee eee ee ee eee ee ee Te eS

FREEDOM MORTGAGE CORPORATION,
Movant,

: CONTESTED MATTER
vs. .

KEITH ROBERT HILLIKER
NANCY INGANDELLO HILLIKER
HUON LE, Trustee

Respondents.

AFFIDAVIT OF DEFAULT UNDER CONSENT ORDER

state or N¢u) Je sey
a
COUNTY oF L3iuclungden
fe

RE: Loan No. XXXXXX3046

BEFORE ME, THE UNDERSIGNED attesting authority in and for said State and County, who is over
the age of eighteen (18) and having been duly sworn deposes and says the following under oath:

1. This Affidavit relates to a default by the Debtors in the terms of a Consent Order (hereinafter,
referred to as the "Order") entered by this Court on September 10, 2019.

2. Pursuant to the terms of the Order, the Debtors were required to make certain payments to Movant.
Deponent, based on review of the business records during the normal course of business as well as
personal knowledge of the Debtor's accounts, finds that the Debtors are delinquent under the terms
of said Order.
Case:18-11252-SDB Doc#:42-1 Filed:12/11/19 Entered:12/11/19 12:36:11 Page:2 of 2

EXHIBIT A

Affidavit of Default
Case# 18-11252-SDB

3. The amount currently in default under the Order is $9,876.87. This figure is comprised of:

Description From | To Amount Total
Missed Payment Group] 09/01/2019 —=«12/01/2019 «$1,306.41 ~—Ss« $5,225.64
Missed Stip/Cure Payments | 09/15/2019 11/15/2019 | $1,550.41 $4,651.23
Grand Total | | $9,876.87

A Wek WG QucSoal

Affiant

Sworn to and subscribed

     
   
   
   

before me this __[ | day oo JILL O'CONNOR | 5
of Decemines OF | NOTARY PUBLIC :
STATE OF NEW JERSEY
iD # 50107196

| MY COMMISSION EXPIRES JUN. 18, 2024 |

= - Public

EXHIBITA

Affidavit of Default
Case# 18-11252-SDB
